
	

116 HR 206 : Encouraging Small Business Innovation Act
U.S. House of Representatives
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 206
		IN THE SENATE OF THE UNITED STATES
		January 15, 2019Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the small business laws to create certain requirements with respect to the SBIR and STTR
			 program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Encouraging Small Business Innovation Act. 2.Inclusion of testing and evaluation in the definition of research and developmentSection 9(e)(5) of the Small Business Act (15 U.S.C. 638(e)(5)) is amended—
 (1)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively (and conforming the margins accordingly);
 (2)by striking means any activity which is and inserting the following:  means—(A)any activity which is—; and (3)in clause (iii), as so redesignated, by adding and after the semicolon at the end; and
 (4)by adding at the end the following new subparagraph:  (B)any testing or evaluation in connection with such an activity;.
			3.Inclusion of small business investment companies in SBIR and STTR
 Section 9 of the Small Business Act (15 U.S.C. 638) is amended— (1)by striking or private equity firm investment each place such term appears and inserting private equity firm, or SBIC investment;
 (2)by striking or private equity firms and inserting private equity firms, or SBICs; (3)in subsection (e)—
 (A)in paragraph (12)(B), by striking and at the end; (B)in paragraph (13)(B), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (14)the term SBIC means a small business investment company as defined in section 103 of the Small Business Investment Act of 1958.; and
 (4)in the heading for subsection (dd), by striking or Private Equity Firms and inserting Private Equity Firms, or SBICs. 4.Calculation of leverage of small business investment companies that invest in SBIR or STTR participantsSection 303(b)(2) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)) is amended by adding at the end the following new subparagraph:
			
				(E)Investments in SBIR and STTR participants
 (i)In generalSubject to clause (ii), in calculating the outstanding leverage of a company for purposes of subparagraph (A), the Administrator shall exclude the amount of any investment made in a SBIR or STTR participant, if such investment is made in the first fiscal year after the date of enactment of this subparagraph or any fiscal year thereafter by a company licensed during the applicable fiscal year.
					(ii)Limitations
 (I)Amount of exclusionThe amount excluded under clause (i) for a company shall not exceed 33 percent of the private capital of that company.
 (II)Maximum investmentA company shall not make an investment in any one SBIR or STTR participant in an amount equal to more than 20 percent of the private capital of that company.
 (III)Other termsThe exclusion of amounts under clause (i) shall be subject to such terms as the Administrator may impose to ensure that there is no cost (as that term is defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)) with respect to purchasing or guaranteeing any debenture involved.
 (iii)DefinitionsIn this subparagraph, the term SBIR or STTR participant means a small business concern that receives contracts or grants pursuant to section 9 of the Small Business Act..
 5.Encouraging participation in the mentor-protege programSection 9 of the Small Business Act (15 U.S.C. 638) is amended by adding at the end the following:  (tt)Encouraging participation in the mentor-Protege programThe Administrator shall provide an increase to the past performance rating of any small business concern that has participated in the SBIR or STTR program that serves as a mentor under section 45 to a small business concern that seeks to participate in the SBIR or STTR program..
		6.Annual meeting for Federal agencies with a SBIR or STTR program
 (a)In generalSection 9 of the Small Business Act (15 U.S.C. 638), as amended by section 3, is further amended by adding at the end the following new subsection:
				
					(uu)Annual meeting
 (1)In generalThe head of each Federal agency required to have a program under this section (or a designee) and the Administrator (or a designee) shall meet annually to discuss methods—
 (A)to improve the collection of data under this section; (B)to improve the reporting of data to the Administrator under this section;
 (C)to make the application processes for programs under this section more efficient; and (D)to increase participation in the programs under this section.
 (2)ReportingNot later than 60 days after the date on which an annual meeting required under paragraph (1) is held, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate, and the Committee on Small Business and the Committee on Science, Space, and Technology of the House of Representatives, a report on the findings of such meeting and recommendations on how to implement changes to programs under this section..
 (b)Funding for annual meetingSection 9(mm)(1) of the Small Business Act (15 U.S.C. 638(mm)(1)) is amended— (1)in subparagraph (I), by striking the and at the end;
 (2)in subparagraph (J), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph:
					
 (K)the annual meeting required under subsection (uu).. 7.Increasing participation of underserved populations in the SBIR and STTR programs (a)In generalSection 9(mm)(2) of the Small Business Act (15 U.S.C. 638(mm)(2)) is amended to read as follows:
				
 (2)Outreach and technical assistanceA Federal agency participating in the program under this subsection shall use a portion of the funds authorized for uses under paragraph (1) to carry out the policy directive required under subsection (j)(2)(F) and to increase the participation of States with respect to which a low level of SBIR awards have historically been awarded..
 (b)Conforming amendmentSection 9(mm)(6) of the Small Business Act (15 U.S.C. 638(mm)(6)) is amended by striking paragraph (2)(A) and any use of the waiver authority under paragraph (2)(B) and inserting paragraph (2). Passed the House of Representatives January 14, 2019.Karen L. Haas,Clerk. 